DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1, 3-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected carbon cloth and method making a treated carbon cloth, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/22. With specific regard to claim 15, an error was made with respect to the claim groupings set forth in the requirement for restriction mailed on 6/6/22. Claim 15 should have been grouped with claims 1 and 3-7. As such, claims 2 and 11-14 will be examined on the merits. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 11-14.
	With regard to claim 2, there is no known prior art which teach or suggest the claimed method of separating oil and water comprising the steps of immersing a pretreated carbon cloth coated with an iodine- doped bismuthyl carbonate precursor solution and carrying out a hydrothermal reaction wherein said solution coated pretreated carbon cloth is introduced into a water-in-oil emulsion to separate the oil and water. Claim 11-14 are allowable as they depend either directly or indirectly from claim 2. 
	The closest prior art of US 20170210912 A1, US 20170081786 A1 and CN 107198891 A all teach a carbon type substrate that has been treated or coated to separate or absorb oil. However, none of these references teach the claimed pretreated carbon cloth, the claimed iodine-doped bismuthyl carbonate precursor solution or the claimed hydrothermal reaction. Presently, the Examiner is of the position that there is no known motivation to combine references to form an obviousness type rejection. 
This application is in condition for allowance except for the presence of claims 1, 3-10 and 15 directed to pretreated cloth, application, precursor solution and method of making non-elected without traverse.  Accordingly, claims 1, 3-10 and 15 are cancelled.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

EXAMINER'S AMENDMENT

IN THE CLAIMS: 

Cancel claims 1, 3-10 and 15


/LYNDA SALVATORE/Primary Examiner, Art Unit 1789